NUMBER 13-19-00522-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CASEY COX,                                                                      Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 403rd District Court
                          of Travis County, Texas.


                              ORDER TO ABATE
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

       Appellant’s brief was due on February 3, 2020.          Pursuant to Texas Rule of

Appellate Procedure 38.8(b)(2), on both February 6, 2020 and February 19, 2020, the

Clerk of the Court notified appellant’s counsel that the brief had not been timely filed,

requested counsel to file a response concerning the failure to file the brief within ten days,
and warned counsel that the Court would abate and remand this cause to the trial court

for appropriate findings if a response was not filed. Counsel has nevertheless failed to file

either a response or an appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations to be included in a

supplemental clerk's record. Furthermore, the trial court shall cause a supplemental

reporter's record of any proceedings to be prepared. The supplemental clerk's record

and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or

before the expiration of thirty days from the date of this order.

       It is so ORDERED.
                           PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of March, 2020.